                   Case 19-50820-JKS             Doc 23          Filed 05/06/21      Page 1 of 4




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                                       Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC, et                                       Case No. 17-12560 (JKS)
al.,1
                                                                             (Jointly Administered)
                            Remaining Debtors.

MICHAEL GOLDBERG, as Liquidating Trustee of the
Woodbridge Liquidation Trust, successor in interest to                       Adv. Proc. No.: 19-50820 (JKS)
the estates of WOODBRIDGE GROUP OF
COMPANIES, LLC, et al.,                                                      Ref. Docket No. 22
                            Plaintiff,
         v.
DAVID E. BROWN,
                            Defendant.


                                          AFFIDAVIT OF SERVICE

STATE OF OHIO                        )
                                     ) ss.:
COUNTY OF FRANKLIN                   )

ANGELA CHACHOFF, being duly sworn, deposes and says:

1. I am employed as a Case Manager by Epiq Class Action and Claims Solutions, Inc., located
   at 5151 Blazer Parkway, Suite A, Dublin, Ohio 43017. I am over the age of eighteen years
   and am not a party to the above-captioned action.

2. On May 3, 2021, I caused to be served the “Notice of Voluntary Dismissal of Adversary
   Proceeding,” dated May 3, 2021 [Docket No. 22], by causing true and correct copies to be
   enclosed securely in separate postage pre-paid envelopes and delivered via first class mail to
   those parties listed on the annexed Exhibit A.



1         The Remaining Debtors and the last four digits of their respective federal tax identification number are as
          follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1,
          LLC (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
          California 91423.




                                                           -1-
              Case 19-50820-JKS        Doc 23        Filed 05/06/21     Page 2 of 4




3. All envelopes utilized in the service of the foregoing contained the following legend:
   LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                      /s/ Angela Chachoff
                                                                      Angela Chachoff
 Sworn to before me this
 5th day of May, 2021
 /s/ Andrea R. Speelman
 Andrea R. Speelman
 Notary Public, State of Ohio
 Commission Expires March 21, 2024




                                               -2-
Case 19-50820-JKS   Doc 23     Filed 05/06/21   Page 3 of 4




                    EXHIBIT A




                         -3-
                                              Case 19-50820-JKS   Doc 23     Filed 05/06/21   Page 4 of 4

Name            Address1           Address2         Address3               Address4               City               State   Zip

DAVID E BROWN   24507 PINE GROVE                                                                  FARMINGTON HILLS   MI      48335
DAVID E BROWN   24801 VERDANT SQ                                                                  FARMINGTON HILLS   MI      48335-2049




Page 1 of 1
